Name: 92/604/Euratom: Commission Decision of 21 December 1992 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and Lithuania on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: cooperation policy;  political framework;  European construction;  political geography
 Date Published: 1992-12-31

 Avis juridique important|31992D060492/604/Euratom: Commission Decision of 21 December 1992 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and Lithuania on trade and commercial and economic cooperation Official Journal L 403 , 31/12/1992 P. 0030 - 0030 Finnish special edition: Chapter 11 Volume 20 P. 0127 Swedish special edition: Chapter 11 Volume 20 P. 0127 COMMISSION DECISION of 21 December 1992 concerning the conclusion on behalf of the European Atomic Energy Community of the Agreement between the European Economic Community and the European Atomic Energy Community and Lithuania on trade and commercial and economic cooperation (92/604/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Whereas the Agreement between the European Economic Community and the European Atomic Energy Community and Lithuania on trade and commercial and economic cooperation was signed on 11 May 1992, Whereas by Decision 92/603/EEC, Euratom of 21 December 1992 (1) the Council approved the said Agreement for the purposes of conclusion by the Commission on behalf of the European Atomic Energy Community; Whereas the said Agreement should be concluded on behalf of the European Atomic Energy Community, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the European Atomic Energy Community and Lithuania on trade and commercial and economic cooperation is hereby concluded on behalf of the European Atomic Energy Community. The text of the Agreement is annexed to the present Decision (2). Article 2The President of the Commission shall give the notification provided for in Article 21 of the Agreement on behalf of the European Atomic Energy Community. Done at Brussels, 21 December 1992. For the CommissionThe PresidentJacques DELORS(1) See page 19 of this Official Journal. (2) See page 19 of this Official Journal.